The effect of the cases cited in the majority opinion is that, where it appears that the county court attempted to refund its entire indebtedness by issuing bonds to pay it, but was under the mistaken opinion of law that the amendment authorizing the bond issue was adopted on October 7, 1924, and not on December 7th of that year, and had by reason of the mistake of law refunded only the indebtedness outstanding on the earlier date, the court might, when this mistake was discovered, order a supplementary bond issue covering the indebtedness due on the later date.
But these cases are also to the effect, particularly the case of Stahl v. Sibeck, 183 Ark. 1143, 40 S.W.2d 442, that, where the court, not laboring under a mistake of law, as to the extent of its power, elects to make an order finding the indebtedness as of October 7, 1924, or any other date, not later than December 7 of that year, covering what was thus ascertained and adjudged to be the whole amount of the indebtedness then outstanding and made appropriate orders for its refund through a bond issue, the power was exhausted; and could not subsequently be exercised, even though there was an increased indebtedness which had accrued after October 7, 1924, but prior to December 7 of that year. Such an order, as was said in the Sibeck case, supra, "became `conclusive of the total amount of such indebtedness and not open to further attack' and is res judicata"; for, as was there said, "otherwise the county courts could continue to issue bonds as often as they were able to find auditors who could discover additional indebtedness, existing at the time of the adoption of the amendment."
The very abuse there sought to be guarded against has occurred in the instant case. Such a discovery has been made. The original order in this case found that the "Amendment was adopted at the general election on *Page 191 
October 7, 1924, and became effective December 6, 1924," at which time the indebtedness of the county was $25,000.
The most that can be said in defense of the second order in the instant case is that the county contracted between October 7, 1924, and December 7 of that year, a period of two months, this additional indebtedness of $15,000. But that finding was not expressly made; and would be without effect if it had been made because the first order clearly manifests the purpose to refund all the indebtedness outstanding on October 7 and not another or later date. And it is equally as certain that this decision was not induced by any misapprehension as to the date of the adoption of the amendment, as occurred in other cases. It seems to me there can be no doubt of this, as the first county court order recites the fact that the amendment "became effective December 6, 1924." Now, there is a mistake of law in this order; and that is that the amendment became effective not on December 6, 1924, as there recited, but on December 7, 1924, one day later. There was no finding in the second order, nor is there any contention, that all or any part of the additional $15,000 indebtedness was incurred on December 6th.
Except as to this one day there was no mistake of law, and there is no showing as to what, if any, mistake of fact resulted from this mistake of law.
In other words the majority are now permitting the county judge of Prairie County to exercise a power which was denied Judge Sibeck, then county judge of Pulaski County. Judge Sibeck attempted, as the opinion in that case recites, in February, 1931, to correct the finding made in 1925 as to the amount of the county indebtedness outstanding when the first order was made.
Judge Sibeck did not attempt to find the indebtedness of Pulaski County in 1931, when he made his second order, nor did the county judge of Prairie County attempt to find the indebtedness of that county when he made in 1934 the second order, the one here involved.
No one contends, and the majority opinion does not hold, that any such power exists. But the county judge in each instance attempted to correct an erroneous finding *Page 192 
of fact. In denying that power to Judge Sibeck, it was then said: "As we have already shown, the county court exhausted its jurisdiction, its power and authority by the order of 1925. The county court therefore had no jurisdiction to make the order in question (the second order) and it is void." For the same reason the second order of the county court of Prairie County should be held void, if we are to follow that case, and I therefore respectfully dissent.